UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                     June 8, 2006

                                        Before

                   Hon. JOEL M. FLAUM, Chief Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 03-1238
                                                  Appeal from the United States District
UNITED STATES OF AMERICA,                         Court for the Northern District of
              Plaintiff-Appellee,                 Illinois, Eastern Division.

      v.                                          No. 02 CR 347

DANIEL SANDOVAL-VASQUEZ,                          James F. Holderman,
                  Defendant-                      Judge.
Appellant.



                                      ORDER

       Daniel Sandoval-Vasquez pled guilty to possession of cocaine with the intent to
distribute, reserving the right to appeal the denial of his motion to suppress. The
district court sentenced Sandoval-Vasquez to 235 months’ imprisonment, and
Sandoval-Vasquez appealed. We affirmed the district court’s denial of the motion to
suppress and its calculations under the United States Sentencing Guidelines. United
States v. Sandoval-Vasquez, 435 F.3d 739 (7th Cir. 2006). We ordered a limited
remand, however, so that the district court judge could determine whether he believed
Sandoval-Vasquez’s sentence remained appropriate now that United States v. Booker,
543 U.S. 220 (2005), has relegated the United States Sentencing Guidelines to advisory
status. See United States v. Paladino, 401 F.3d 471 (7th Cir. 2005).
No. 03-1238                                                                      Page 2



       The district court judge has replied that he would impose the same sentence
knowing that the Guidelines are not mandatory. We invited both parties to file any
statements concerning the appropriate disposition of the appeal in light of the district
court’s decision by May 8, 2006. Only the government has done so.

       Because the district court judge informed us that he would impose the same
sentence knowing the Guidelines are advisory, “we will affirm the original sentence
against [the] plain error challenge provided the sentence is reasonable, the standard
of review prescribed by Booker.” Paladino, 401 F.3d at 484 (citing Booker, 543 U.S. at
261). Here, the district court determined Sandoval-Vasquez’s base offense level to be
34 based on the quantity of cocaine involved, 29.87 kilograms. The district court then
added a two-level increase for obstruction of justice and another two-level increase for
the presence of a dangerous weapon. Over the government’s objection, it also reduced
Sandoval-Vasquez’s offense level by two levels based on his status as a deportable
alien. The resulting offense level of 36, combined with Sandoval-Vasquez’s criminal
history category of III, corresponded to a Guidelines range of 235 to 293 months. The
district court sentenced Sandoval-Vasquez to 235 months’ imprisonment.

       Sandoval-Vasquez received a sentence within the properly calculated guidelines
range. As a result, his sentence is presumptively reasonable. United States v.
Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). In a written response to our limited
remand, the district court stated that it considered the parties’ memoranda, the
Presentence Investigation Report, the record of the proceedings at the original
sentencing hearing, and the factors listed in 18 U.S.C. § 3553(a). The district court
then gave a thorough explanation for its conclusion that a sentence of 235 months’
imprisonment was appropriate. The district court reasoned that the large quantity of
cocaine involved, the defendant’s criminal history, and, unlike his co-defendant, the
defendant’s obstruction of justice, warranted the 235-month sentence that the district
court acknowledged was “significant in length.” The district court also explained that
he had already reduced Sandoval-Vasquez’s offense level by two levels based on his
status as a deportable alien, which reduced the low end of the Guideline range by over
four years and nine months. In addition, the district court considered that Sandoval-
Vasquez was fifty-seven years old at the time of sentencing but ultimately concluded
that his age did not warrant a lower sentence. On this record, we cannot say that
Sandoval-Vasquez has rebutted the presumption that his sentence, at the low end of
the recommended Guidelines range, is reasonable.

      Therefore, the judgment of the district court is AFFIRMED.